Pillsbury, P. J. The court below computed interest at ten per cent, upon the amount paid by the testator of the appellees, for the note and mortgage, and from this method finds there was due the sum of $2981. In this we are of the opinion the court erred. The land was charged with the payment of the mortgage debt, and the decree should have been for that amount only. The court charged of the amount so found due, the sum of $594 upon the fifty-four acre tract, and the sum of $2387 upon the land owned by appellant. There is no error in this action of the court of which appellant can complain; and the appellees having assigned no cross errors upon the record, we cannot pass upon the question whether her land should be held for the payment of more of the mortgage debt than the court decreed to be a lien upon it. From the evidence in the record, however, the court was justified in finding that the deeds to the respective tracts charged by the decree,, were delivered at the same time. The court should in the decree appointing a Special Master to execute it, have designated who said Master should be; otherwise it does not appear that any one can exercise the power. We discover no other reasons under the assignment of errors for reversing the decree. The decree will be reversed and cause remanded. Decree reversed.